DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The previous restriction requirement between Group I and Group II has been reconsidered and withdrawn.

Status of Application
Claim(s) 1-20 are pending examination.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 01/20/2021.

Information Disclosure Statement
The information disclosure statement s (IDS) submitted on 08/11/2020, 05/05/2021 and 02/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of manufacturing quad flat no-lead semiconductor devices and corresponding quad flat no-lead semiconductor device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. Claim 1 recites the limitation "laser direct structuring material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
b. Claim 1 recites the limitation "at least one semiconductor die" in line 7.  It is unclear if this is a new semiconductor die or if the claim is referring to the previously introduced "at least one semiconductor die" of line 2.
c. Claim 7 recites the limitation "molding material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
d. Claim 9 recites the limitation "electrically conductive material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
e. Claim 13 recites the limitation "laser direct structuring material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
f. Claim 17 recites the limitation "electrically conductive vias" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
g. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.
	
Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Ooi et al. (PG Pub 2018/0366407) teaches an over-molded IC package.
	b. Camacho et al. (PG Pub 2015/0279778) teaches a semiconductor device and vertical interconnect formed by laser direct structuring.

Allowable Subject Matter
2.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, arranging at least one semiconductor die on a support surface; molding laser direct structuring material onto the support surface having the at least one semiconductor die arranged thereon; laser beam processing the laser direct structuring material molded onto the support surface having at least one semiconductor die arranged thereon to provide electrically conductive formations for the at least one semiconductor die arranged on the support surface; forming wettable flanks extending partially into the laser direct structuring material from a surface of the laser direct structuring material that is opposite the electrically conductive formations; and separating from the support surface the at least one semiconductor die provided with the electrically-conductive formations.
Claims 2-12 would be allowable, once they are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 13 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 13, forming a first layer of laser direct structuring material on a surface of a substrate, a plurality of semiconductor dice positioned on the surface of the substrate; forming first electrically conductive structures on the first layer of laser direct structuring material by laser beam processing the first layer of laser direct structuring material, the first electrically conductive structures electrically coupled to the plurality of semiconductor dice; forming wettable flanks extending partially into the first layer of laser direct structuring material from a surface of the laser direct structuring material that is opposite the first electrically conductive formations; and separating the plurality of semiconductor dice and the first electrically conductive structures from the surface of the substrate.
Claims 14-20 would be allowable, because they depend on allowable claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895